Citation Nr: 1503418	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for post-operative scarring, status-post coronary artery bypass graft (CABG), based upon substitution of the appellant as the claimant. 

2.  Entitlement to an effective date earlier than May 10, 2003, for the grant of special monthly compensation (SMC) at the housebound rate, based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for bilateral cataracts.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from November 1970 to May 1972.  The Veteran died in May 2013 (a July 2013 rating decision has granted service connection for the cause of his death).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Lincoln, Nebraska Veterans Affairs (VA) Regional Office (RO).

In an August 2013 decision, the Board dismissed the claims of entitlement to a compensable rating for post-operative scarring, status-post coronary artery bypass graft and entitlement to an effective date earlier than May 10, 2003, for the grant of special monthly compensation at the housebound rate due to the death of the Veteran.  

While the issues of entitlement to a compensable rating for post-operative scarring, status-post coronary artery bypass graft and entitlement to an effective date earlier than May 10, 2003, for the grant of special monthly compensation at the housebound rate were pending on appeal, the Veteran passed away in May 2013.   The appellant subsequently submitted correspondence requesting to be substituted as the claimant/appellant for these matters in her capacity as the surviving spouse.   See 38 U.S.C.A. § 5121A.  For these issues, the Veteran's surviving spouse has been substituted for the Veteran and she retains the Veteran's docket number before the Board with those appeals active as though the Veteran were still alive.

The issue of entitlement to service connection for bilateral cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected scarring, for post-operative scarring, status-post coronary artery bypass graft were not objectively shown to be symptomatic, did not cause functional loss, did not involve an area of at least 929 square centimeters, and were not deep or unstable.

2.  Prior to May 10, 2003, the Veteran did not have a single service-connected disability rated as 100 percent disabling and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for post-operative scarring, status-post coronary artery bypass graft, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7803-7805 (2001); Diagnostic Codes 7801-7805 (2003); Diagnostic Codes 7804, 7805 (2014).

2.  The criteria for an effective date earlier than May 10, 2003, for the grant of SMC at the housebound rate under 38 U.S.C.A. § 1114(s) have not been met.  38 U.S.C.A. §§ 5103 , 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Social Security Administration (SSA) records, private treatment records, and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was provided with a VA examination in June 2012 (the report of which has been associated with the claims file).  In a May 2013 brief, the appellant's representative asserted that the VA examiner did not adequately assess the Veteran's service connected scars because the Veteran reported had called him and denied having told the examiner that he did not have pain.  The Veteran reportedly asserted that "he was in pain all the time, and upon walking."  The Board has reviewed these contentions, but ultimately finds that they do not render the examination inadequate.  Here, the examiner had access to the Veteran's claims file and reported a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on the objective physical findings, the Veteran's recitation of his symptomatology, and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran's representative maintains that the examiner insufficiently assessed the scars, the Board notes that the examiner described the Veteran's scars in detail and recorded the Veteran's contentions at the time of the examination.  Moreover, looking to the specific language quoted above which the Veteran used, he asserted that he was in pain all the time and upon walking, but he did not assert that his scars were painful.  The Board does not doubt the Veteran was in pain, as he had a number of service connected and non-service connected disabilities including PTSD, coronary artery disease, diabetes mellitus, peripheral neuropathy, headaches, and back problems.  All of these disabilities might produce pain.  However, the issue was whether the residual scars from the coronary bypass were themselves.  Here, the VA examination addresses that point, and the Veteran's comments do not serve to refute the examination findings as they related to his scars.   A review of the voluminous evidence of record reflects a single complaint of a painful leg scar in May 2000 at VA for which the Veteran was referred for further evaluation.  No objective findings were reported at that time and there is no further reference to this or any other service connected status-post CABG scars.  Given the comprehensive findings that were provided, the Board concludes that the examination was adequate for rating purposes.    

The Board acknowledges that in certain cases that retrospective medical opinions may be appropriate.  However, in this case, the Board believes that sufficient medical records exist from the time frame in question to accurately assess the severity of the Veteran's service-connected scars during that time.  Moreover, given that this appeal is focused on the Veteran's residual scarring, and since the Veteran has passed away and his scarring is unavailable to be examined, the Board believes that as finder of fact, it may interpret any medical evidence of record, and additional input from a medical professional is unnecessary, as there would be little that could be added.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal. 

II.  Increased Rating

For historical purposes, in a September 2011 rating decision, the Veteran was granted service connection for residual scarring from his CABG and awarded a noncompensable (0 percent rating) under Diagnostic Code 7805 effective November 3, 1995, the date he underwent surgery for a CABG.  38 C.F.R. § 4.118.  In the rating decision it was explained that in August 1995 a claim had been received for pension which noted the Veteran's heart problems.  This was taken as a claim for compensation.  As such, November 3, 1995 will be taken to serve as the date of entitlement for the Veteran's scars as that was the day they were generated.  The Veteran disagreed with the rating assigned by the September 2011  rating decision and this appeal ensued.  

The Board notes that in the September 2011 rating decision the Veteran was awarded a rating of 100 percent for coronary artery disease, status-post myocardial infarction and CABG effective August 28, 1995.  The effective date for the Veteran's heart disability was adjusted pursuant to special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  As such, the Veteran was awarded an effective date of November 3, 1995, for post-operative scarring, status-post CABG.  This date represents the date the Veteran underwent a CABG procedure.    

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service connected scars have been rated as 0 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  During the time period since the effective date of service connection for scars, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice, initially effective August 30, 2002.  See 67 Fed. Reg. 49490 -99 (July 31, 2002).  The criteria for evaluation of scars were amended a second time, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  In this case, the claim was adjudicated after promulgation of the most recent amendment to the regulations pertaining to scars.  Because the regulations were amended on two occasions since the effective date of service connection, the Board will evaluate the Veteran's scars under both the pre-and post-August 30, 2002 criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2013); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO addressed the pre-August 2002, pre-October 2008, and current criteria in the September 2011 rating decision.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993). 

Under the rating criteria in effect prior to August 2002, scars, superficial, poorly nourished, with repeated ulceration warranted a 10 percent disability rating under 
Diagnostic Code 7803.  38 C.F.R. § 4.118 (2001).  Under Diagnostic Code 7804, scars, superficial, tender and painful on objective demonstration warranted a 10 percent disability rating.  38 C.F.R. § 4.118 (2001).  Under Diagnostic Code 7805, other scars were to be rated on the limitation of the part affected.  38 C.F.R. § 4.118 (2001).

Under rating criteria in effect from August 30, 2002, scars, other than the head face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  Scars that are in 
widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).

Under the criteria in effect from August 30, 2002, scars, other than the head, face, or neck, that are superficial and that do not cause limited motion that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  Scars in widely separated areas, as on two or more extremities, or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A superficial scar is not one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2003).

Under the criteria in effect from August 30, 2002, superficial, unstable scars warrant a 10 percent evaluation under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of skin over the scar.  A superficial scar is not one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2003).

Under the criteria in effect from August 30, 2002, for Diagnostic Code 7804, superficial scars, painful on examination warrant a 10 percent disability rating.  The criteria in effect from August 30, 2002, of Diagnostic Code 7805 are essentially the same as the former criteria for Diagnostic Code 7805 as other scars are to be rated on the limitation of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).

Under the criteria in effect since October 23, 2008, Diagnostic Code 7800 applies to scars that affect the head, face or neck, and is not applicable here.  

Diagnostic Code 7801 applies to scars that do not affect the head, face, or neck, that are deep and nonlinear, and provides a 10 percent evaluation is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 sq. cm.).  Scars covering a larger area or areas receive a higher evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is defined as one associated with underlying soft tissue damage.  Id., Note (1). 

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  38 C.F.R. § 4.118.  A superficial scar is defined as one not associated with underlying soft tissue damage.  Id., Note (2).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2014).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id. 

Diagnostic Code 7805 provides that scars and other effects of scars should be evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, and to evaluate any disabling effect not considered in a rating under an appropriate diagnostic code.  Id.

Of note, the 2008 amendment to the scarring regulations is only to be applied when specifically requested.  However, as discussed below, even if that regulation were applied, it would not result in the assignment of a compensable rating.

A review of voluminous private treatment reports from various providers including Platte Valley Hospital, Good Samaritan Hospital, Saint Francis Medical Center, and A. Kutty, M.D., VA treatment reports, and medical records provided by the Social Security Administration reflect a single report of a painful scar on the leg in May 2000.  No objective findings were reported at that time and while the records reflect that the Veteran was referred for further evaluation, there is no record of any follow-up treatment.  

At a VA examination in December 1997, physical examination revealed a healed midline sternal scar.  

At a VA examination in July 2004, examination of the skin revealed a small area of redness measuring 2-centimeters (cm) by 2 cm at the proximal end of the incision on the left inner calf representing a vein harvest site.  

At a VA examination in June 2012, the Veteran was noted to have sustained a myocardial infarction and underwent a CABG surgery.  He was noted to have a CABG scar and bilateral lower extremity vein harvest scars.  The Veteran denied any symptoms or problems with any of the vein harvest scars or chest scar.  The Veteran specifically noted that none of the scars were painful.  The examiner reported that the Veteran's scars were not unstable with frequent loss of covering of the skin over the scar, they were not painful, and they were not due to burns.  Physical examination revealed a linear vein harvest incision scar of the right lower extremity from the knee to ankle measuring 1.48 cm by 1.0 cm.  The scar was not superficial and non-linear and not deep and non-linear.  Physical examination also revealed a linear vein harvest incision scar of the left lower extremity measuring 1.30 cm by 1.0 cm.  The scar was not superficial and non-linear and not deep and non-linear.   Finally, physical examination revealed a linear CABG scar over the sternum measuring 1.25 cm by 1.2 cm.  The scar was not superficial and non-linear and not deep and non-linear.  The examiner noted that none of the scars resulted in disfigurement of the head, face, or neck which resulted in limitation of function.  The examiner also reported that there were no other complications, conditions, signs, or symptoms associated with any scar.  The examiner indicated that the scars did not impact the Veteran's ability to work.  The examiner concluded that the CABG and bilateral lower extremity vein harvest scars were all asymptomatic.  

Following a thorough review of the claims file and relevant evidence of record, a compensable rating for the service-connected CABG scarring is not warranted under the criteria in effect prior to August 30, 2002, since August 20, 2002, and since October 23, 2008.  

The Board will first address the criteria in effect prior to August 30, 2002.  A review of the relevant evidence does not reflect that the scars were superficial, poorly nourished, and had repeated ulceration to warrant a 10 percent disability rating under Diagnostic Code 7803.  38 C.F.R. § 4.118 (2001).  As discussed in the introduction, the Veteran asserted that he was in pain all the time, but stopped short of indicating that the scars that resulted from is CABG were themselves painful. Moreover, the relevant evidence of record does not reflect that the scars were reported to be tender or painful on objective demonstration to warrant a 10 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2001).  Finally, a compensable rating is not warranted under Diagnostic Code 7805, because the VA examiner specifically found that the scars were all asymptomatic.  38 C.F.R. § 4.118 (2001).  

Next the Veteran will address the criteria in effect from August 30, 2002.  Under Diagnostic Code 7801, a compensable rating was warranted for scars that are deep and nonlinear.  As reported, the Veteran's scars were reported to be linear and were noted to not be deep.  As such a compensable rating is not warranted under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2003).  Additionally, the Veteran's scars were noted to measure 1.48 cm by 1.0 cm, 1.30 cm by 1.0 cm, and 1.25 cm by 1.2 cm and as such do not cover an area or areas of 929 square centimeters or greater to warrant a 10 percent disability rating under Diagnostic Code 7802.  Id.  Additionally, there is no evidence reflecting that that any of the scars are superficial and unstable and as such a 10 percent rating is not warranted under Diagnostic Code 7803.  Id.  As noted, the scars have not been described as unstable.  Additionally, while the Veteran's representative has indicated that the Veteran's scars are painful, on objective testing the scars were found not to be painful or symptomatic.  Consequently, a compensable rating is not warranted under Diagnostic Code 7804.  Id.  Finally, the VA examiner found that there were no other complications, conditions, signs, or symptoms associated with any scar and as such a compensable rating is not warranted under Diagnostic Code 7805.  Id.

Finally, the Board will consider the criteria in effect since October 23, 2008.  The Veteran's scars have not been found to be deep and nonlinear.  Moreover, as the scars were noted to measure 1.48 cm by 1.0 cm, 1.30 cm by 1.0 cm, and 1.25 cm by 1.2 cm, they do not the cover an area or areas exceeding 39 sq. cm.  Consequently, a compensable rating is not warranted under DC 7801.  38 C.F.R. § 4.118.  Additionally, the Veteran's scars were reported to be linear and as such a 10 percent rating is not warranted under DC 7802.  Id.  As noted, objective examination did not reveal any evidence of painful scars as the scars were noted to be nonpainful and asymptomatic.  Additionally, the scars are not unstable. Consequently, a 10 percent rating is not warranted under DC 7804.  Id.  With regard to DC 7805, as noted, the scars have been described as symptomatic and as such there are no other more appropriate DCs to consider.  Id.

In sum, for the reasons elucidated above, the Veteran's post-operative scarring does not warrant a compensable rating under any relevant DCs pertaining to scars at any time since the effective date of service connection.    

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected scars is inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the Board will not endeavor to discuss whether the symptoms of the Veteran's service connected disability at issue currently on appeal is adequately contemplated by the noncompensable schedular rating that is assigned.  The reason for this is that even if it were found that the first step of the Thun analysis were answered in the positive, it would still not be found that there was an exceptional disability picture with regard to the disability on appeal that exhibited any of the "governing norms" of an extraschedular rating.  That is, the service connected scars have not resulted in any hospitalization, and they have not been shown to cause "marked" interference with employment.  In fact, the VA examiner of record found that none of the Veteran's service-connected scars had any impact on his ability to maintain employment.  As such, the Board concludes that there is not anything unique or unusual about the Veteran's service connected scars that would render the schedular criteria inadequate; and therefore a referral for extraschedular consideration is not warranted.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of any of his service-connected scars.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to any of the Veteran's service-connected scars.
III.  Effective Date

The Veteran claims entitlement to an effective date earlier than May 10, 2003, for the grant of special monthly compensation at the housebound rate.  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In a September 2011 rating decision the Veteran was awarded a rating of 100 percent for coronary artery disease, status-post myocardial infarction and CABG effective August 28, 1995.  The effective date for the Veteran's heart disability was adjusted pursuant to special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As of May 10, 2003, the Veteran also had additional service-connected disabilities that were independently ratable at 60 percent and which were separate and distinct from the heart disability rated totally disabling.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  Notably, the Veteran's additional service-connected disabilities as of May 10, 2003, included posttraumatic stress disorder (PTSD) rated as 50 percent disabling and diabetes mellitus type II rated as 20 percent disabling.  The combined evaluation of these additional disabilities is 60 percent.

In the September 2011 rating decision, the Veteran was awarded special monthly compensation at the housebound rate effective May 10, 2003, the date his service-connected coronary artery disease was rated as 100 percent disabling and service connected PTSD and diabetes mellitus was combined at a rate of 60 percent or higher.   

In this case, the earliest possible date for a grant of special monthly compensation at the housebound rate is May 10, 2003, because as noted, this is the earliest date that the Veteran met the statutory criteria for such an award.  Therefore, based on the facts of this case, an effective date prior to May 10, 2003, for the grant of SMC benefits at the housebound rate is not warranted.


ORDER

A compensable rating for post-operative scarring, status-post coronary artery bypass graft is denied. 

An effective date earlier than May 10, 2003, for the grant of special monthly compensation at the housebound rate is denied.


REMAND

In March 2013, prior to the Veteran's death, his representative expressed disagreement with a January 2013 rating decision which denied entitlement to service connection for bilateral cataracts.  However, the RO did not issue a statement of the case (SOC) with regard to this issue. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to service connection for bilateral cataracts.  The appellant should be informed of the period of time within which she must file a substantive appeal to perfect the appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


